Citation Nr: 1455051	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis.

2.  Entitlement to a total disability evaluation based upon individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and D.B.


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1956 and from December 1956 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Although entitlement to a total disability evaluation based upon individual unemployability was denied in a September 2010 rating decision and not specifically appealed, the Veteran has continued to argue that his asbestosis contributes to his unemployability, and therefore the issue of entitlement to a total disability evaluation based upon individual unemployability is part and parcel of his claim for an increased evaluation for asbestosis.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The Veteran, his spouse, and D.B. testified at an October 2014 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, further consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a respiratory disorder other than asbestosis, atrial fibrillation/coronary artery disease, and hearing loss, and entitlement to an increased evaluation for posttraumatic stress disorder have been raised by the record, including in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all warranted development is completed before adjudicating the Veteran's claim.  The Veteran has identified additional relevant treatment records that have not yet been obtained.  Specifically, during the October 2014 hearing, the Veteran testified that he receives ongoing treatment with M. Cartledge and sees him "quite a bit."  Based on the Veteran's description of the frequency of this treatment, it appears that complete records have not yet been obtained from this provider.  Any records of treatment with Dr. Cheema after May 2010, any records of treatment with Dr. Graham, and any VA treatment records after August 2013 should also be obtained.  

The Veteran was last afforded a VA compensation examination in September 2010, i.e., more than four years ago.  Although that examiner opined that asbestosis itself had not led to the requirement for oxygen therapy, in light of the testimony presented in 2014 a new examination is necessary to more clearly determine which of the Veteran's respiratory symptoms are attributable to his service-connected asbestosis and which are attributable only to other disorders.  

Additionally, the Veteran has argued that all of his respiratory symptoms are related to his military service.  Given the fact that this claim is inextricably intertwined with the claims of entitlement to an increased rating for asbestosis and entitlement to a total disability evaluation based on individual unemployability the AOJ must adjudicate the claim of entitlement to service connection for a respiratory disorder other than asbestosis.  The related issue of entitlement to a total disability evaluation base upon individual unemployability is remanded for appropriate development and adjudication by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice addressing the issues of entitlement to service connection for a respiratory disorder other than asbestosis, all other referred issues, and entitlement to a total disability evaluation based upon individual unemployability.  Request that the appellant submit the necessary authorization forms so that VA may attempt to obtain complete and up-to-date records of treatment to include all records from M. Cartledge, Dr. Cheema, and Dr. Graham.  Request that the Veteran identify any other private providers and the locations of any VA treatment received at locations other than Winston-Salem and Salisbury.  

2.  The RO must also obtain any identified VA treatment records and associate them with the Virtual VA or VBMS file.  This includes all records of relevant treatment at the Winston-Salem VA outpatient clinic and Salisbury VA Medical Center since August 2013 and associate them with the Virtual VA or VBMS file.   

If the AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for an examination with a pulmonologist who has not previously treated or examined him.  The pulmonologist is to be provided access to the Virtual VA and VBMS files and a copy of this Remand.  The pulmonologist must specify in the examination report that the Virtual VA and VBMS records have been reviewed.  Any indicated tests or studies should be performed, as appropriate.  The examiner is asked to:  

(a) Examine the Veteran, to include a pulmonary function test, in order diagnose all current respiratory disorders.
(b) Explain which respiratory disorders are restrictive and which are obstructive.  
(c) Distinguish the nature and extent of any respiratory disability caused by asbestosis from any other diagnosed respiratory disorder. 
(d) Address whether it is at least as likely as not, i.e., is there a 50/50 chance, that any respiratory disorder other than asbestosis is related to the appellant's active duty service.
(e) If no other respiratory disorder is related to service address whether it is at least as likely as not that any respiratory disorder is either caused or aggravated by asbestosis.
(f) Address the effect of the Veteran's asbestosis, and any other respiratory disorder caused or aggravated by asbestosis on his ability to secure and maintain substantially gainful employment.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other records the examiner finds pertinent, the examiner is to specifically comment on the March 2008 statement by M. Cartledge that the Veteran has a restrictive lung disease from occupational exposure that requires long-term medications and consultation with a pulmonologist, and the statement in the September 2008 VA opinion that asbestosis plays some part in the Veteran's present pulmonary condition.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the Virtual VA and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above development, the AOJ should adjudicate the claim of entitlement to service connection for a respiratory disorder other than asbestosis, as well as all other referred issues.  Should any claim be denied, the Veteran is informed that the Board may not exercise appellate jurisdiction over the claim in the absence of a timely appeal.  

6.  After completing the above development and any other indicated development, readjudicate the issues of entitlement to an increased evaluation for asbestosis and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disorders.  If any benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



